46 Mich. App. 162 (1973)
207 N.W.2d 464
SMOOKLER
v.
WHEATFIELD TOWNSHIP
Docket No. 14669.
Michigan Court of Appeals.
Decided March 29, 1973.
Anderson, Green & McKay, P.C., for plaintiffs.
Church, Wyble, Kritselis & Tesseris (by F. Merrill Wyble and Thomas H. Hay), for defendants.
*163 Before: QUINN, P.J., and BRONSON and VAN VALKENBURG,[*] JJ.
Leave to appeal applied for.
PER CURIAM.
Plaintiffs' land is zoned agricultural and residential. They sought to have it rezoned for a mobile home park. Denial of the application for rezoning precipitated the present action for judicial relief on the basis that as applied to their land, the present zoning was an unlawful exercise of police power. The township zoning permits mobile home parks but no land has been allocated for such development. All previous requests for rezoning to permit mobile home parks have been denied.
The validity of the zoning which precludes plaintiffs from using their land for mobile home park use is dependent on a showing that the needs of public health, safety, convenience, morals or general welfare of the local community far outweigh those of the public at large, Bristow v Woodhaven, 35 Mich. App. 205 (1971); Green v Lima Twp, 40 Mich. App. 655 (1972). Both sides agree that defendants bear the burden of establishing this showing. The trial court held that defendants had met that burden and denied relief. The issue on appeal is the correctness of that holding.
From the record the trial court found:
1. The proposed mobile home park when completed would double the population of the township, more than double the number of housing units and provide two parking places per mobile unit.
2. The township has no police protection and depends on the county sheriff and the state police for it.
*164 3. The township has no fire protection and depends on the City of Williamston and other townships for such protection.
All of the foregoing facts relate to an increase in the burdens, economic and otherwise, on the township for future services. This type of economic justification for exclusionary zoning was rejected in Green, supra.
Reversed with costs to plaintiffs.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.